

Credit Acceptance Corporation
25505 W. Twelve Mile Road
Southfield, Michigan 48034-8339






November 29, 2017


Donald A. Foss
26155 Hawthorne
Franklin, MI 48025
 



Dear Mr. Foss:
Reference is made to the following sentence included in Section 5(c) of the
Shareholder Agreement (the “Shareholder Agreement”) dated January 3, 2017 and
amended on September 15, 2017 between Credit Acceptance Corporation, a Michigan
corporation (the “Company”), and Donald A. Foss (“Shareholder”) (italics added):
“The Shareholder shall cause Holdings to in good faith use its best efforts to
deliver to the Company by May 31, 2017 (and, if such delivery is not effected by
May 31, 2017, shall cause Holdings to in good faith use its best efforts to
effect such delivery as soon as practicable thereafter), and shall in any event
cause Holdings to deliver to the Company by November 30, 2017, the audited
consolidated balance sheet of Holdings as of December 31, 2016 (including
accompanying notes and audit opinion, which opinion shall be prepared by a
Designated Accounting Firm (as defined below) and shall state in substance that
such balance sheet fairly presents the consolidated financial position of
Holdings and is prepared in accordance with U.S. generally accepted accounting
principles) (the “2016 Year-End Balance Sheet”).”
The Company and Shareholder agree that the foregoing italicized reference to
“November 30, 2017” is hereby changed to “December 15, 2017” and that all other
provisions in the Shareholder Agreement remain in full force and effect.
[Signature page follows.]



























If you agree with the foregoing, please sign and return a copy of this letter
agreement to us, which will constitute our agreement with respect to the subject
matter of this letter agreement.
Very truly yours,
CREDIT ACCEPTANCE CORPORATION
By: /s/ Brett A. Roberts    
Name: Brett A. Roberts
Title: CEO
CONFIRMED AND AGREED
As of November 29, 2017:
SHAREHOLDER
/s/ Donald A. Foss        
Donald A. Foss


